UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 14-7243


JEFF MEDLEY,

             Petitioner - Appellant,

             v.

R. A. PERDUE,

             Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:14-cv-00069-GMG-RWT)


Submitted: December 12, 2018                                      Decided: February 8, 2019


Before KEENAN, HARRIS, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeff Medley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeff Medley appeals from the district court’s order denying his 28 U.S.C. § 2241

(2012) petition. The district court ruled that Medley’s challenge to his career offender

status was not cognizable under § 2241 pursuant to In re Jones, 226 F.3d 328 (4th Cir.

2000). However, when it issued its decision, the district court did not have the benefit of

United States v. Wheeler, 886 F.3d 415, 426 (4th Cir. 2018), and Lester v. Flournoy, 909
F.3d 708, 713–14 (4th Cir. 2018).

       Accordingly, we grant leave to proceed in forma pauperis, vacate the district

court’s order and remand for further consideration of Medley’s petition.         We deny

Medley’s motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2